Citation Nr: 0817214	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-32 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung condition, 
to include fibrosis.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for chloracne, 
claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal. 


VACATUR

In a January 2008 remand decision, the Board remanded these 
matters for additional development of the evidence.

Although the veteran died in December 2007, the Board did not 
learn of his death until February 2008, approximately one 
month after it entered its remand decision in January 2008.  
As a matter of law, veterans' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Because of the 
death of the veteran, the Board lacked jurisdiction to 
adjudicate the merits of the appeal and to issue the January 
29, 2008 remand.  That remand must be vacated.

In a separate decision following this order to vacate the 
January 2008 Board remand, the Board will dismiss the 
veteran's appeal.


ORDER


The Board's January 29, 2008 remand decision regarding the 
issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
lung condition, to include fibrosis; and whether new and 
material evidence has been submitted to reopen the claim for 
service connection for chloracne, claimed as due to Agent 
Orange exposure is vacated.





____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


